Exhibit 10.4
 
April 10, 2012


Ms. Lois Hedg-Peth
736 Fred Burr Road
Victor, MT  59875


Dear Lois:


On behalf of the Senior Leadership Team, it is my pleasure to confirm our offer
of employment for the position of Executive Vice President, Strategy.  The work
location for this position will be Libby, MT and you will be reporting to Maggie
Wilderotter, Chairman & CEO.  Your start date will be July 1, 2012.


Your executive compensation program includes four principle components:


1)  
Annual base salary of $500,000 (less applicable taxes) paid on a semi-monthly
basis.



2)  
Frontier Bonus Plan (“FBP”) with an annual target incentive of 100% ($500,000)
which is paid out based on company and personal performance.  Your first year
payout will be pro-rated based on your date of employment.



3)  
Frontier’s Equity Incentive Plan (“EIP”) which includes Restricted Stock Awards,
generally in the first quarter of each year and dividends paid
quarterly.  Eligibility for any given plan does not guarantee award values since
Frontier’s Executive Compensation Program is based on performance of the company
and the executive.  The target for your position is $750,000 annually.  These
shares will vest in four equal 25% annual installments commencing one year from
the grant date, and you will be paid dividends on the unvested shares.  Your
first year payout will be pro-rated based on your date of employment.



You will be eligible to participate in Frontier’s FBP and EIP in 2012 with
awards paid in the first quarter of 2013.  Frontier reserves the right to
implement or discontinue executive compensation plans at its own
discretion.  Eligibility for any given plan does not guarantee award values
since Frontier’s Executive Compensation Program is based on performance of the
company and the executive.


4)  
Frontier Long Term Incentive Plan (LTIP), with an annual performance share
target valued at $250,000.  The LTIP target is an annual grant that will be paid
out based on company performance over a three year period (initially, 2012 –
2014).  The performance metrics are Operating Cash Flow and Total Shareholder
Return.  You will earn performance shares at the end of each three year period,
based on the company’s performance over the three-year measurement period on the
metrics noted.  Dividends that would have been payable on any earned shares
during a three year period will be paid at the end of the three year period.



Your award range for long term equity is $750,000 - $1,250,000 with $1,000,000
as the target and is contingent on your performance and that of the
Company.  The executive compensation plans are subject to all plan terms and
determinations by the Compensation Committee of the Board of Directors.


 
 

--------------------------------------------------------------------------------

 
As a sign-on bonus, you will be granted 100,000 shares of restricted stock.  The
actual value of the shares will determined at the time the grant is approved by
the Compensation Committee of the Board of Directors, which is currently
scheduled to be in July 2012.  You will receive dividends on all shares of
restricted stock, regardless of their vesting schedule, on a quarterly basis
consistent with other shareholders.  The current dividend policy is $0.40 per
share per year.  These shares of restricted stock will vest in four equal 25%
annual installments commencing one year from your hire date.


In addition, you will be granted 50,000 unrestricted shares of common stock on
the second anniversary of your hire date as part of your new hire
compensation.  This grant is contingent on you being actively employed by the
Company and performing at a satisfactory level.


Also, you will be eligible for an enhanced Paid Time off (PTO) schedule of 25
days per year.  However upon termination of your employment, you will be paid
unused vacation per the company policy.


If, within one year following a “Change in Control” (as defined below) of the
Company, you have a “Separation from Service” (as defined below) either because
(a) your employment is terminated by the Company without “Cause” (as defined
below) or (b) you terminate your employment as a result of (i) a material
decrease in your base salary, target bonus or long term incentive compensation
target from those in effect immediately prior to the Change in Control for any
reason other than Cause; (ii) a material relocation of your principal office
location (for this purpose, a relocation more than 50 miles from your Libby,
Montana office will be automatically deemed material) or (iii) a material
decrease in your responsibilities or authority for any reason other than Cause
(and prior to your terminating your employment you provide the Company with
notice of the decrease or relocation within 90 days of the occurrence of such
condition, the Company does not remedy the condition within 30 days of such
notice, and you Separate from Service within two years of the initial occurrence
of one or more such conditions), you shall be entitled to a lump sum payment
equal to one year’s base salary and 100% of your bonus target prorated for the
plan year (based on the then current level of salary and bonus target or, if
greater, that in effect immediately prior to the Change in Control), all
restrictions on restricted shares held by you shall immediately lapse and such
restricted shares shall become fully-vested and non-forfeitable and all
performance shares granted to you under the Long-Term Incentive Plan (LTIP) or
other performance incentive plan pursuant to a performance-based vesting
schedule shall immediately be earned by you and non-forfeitable, with the number
of shares earned equal to the target level of shares granted.  The lump sum
payment will be made on the Expiration Date, as defined below.


A “Change in Control” shall be deemed to have occurred:


(A)  When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act (but excluding the Company and any subsidiary and any employee benefit plan
sponsored or maintained by the Company or any subsidiary (including any trustee
of such plan acting as trustee)), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or


 
 

--------------------------------------------------------------------------------

 
(B)  Upon the consummation of any merger or other business combination involving
the Company, a sale of substantially all of the Company's assets, liquidation or
dissolution of the Company or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction own, in the
same proportion, at least 51% of the voting power, directly or indirectly, of
(i) the surviving corporation in any such merger or other business combination;
(ii) the purchaser of or successor to the Company’s assets; (iii) both the
surviving corporation and the purchaser in the event of any combination of
Transactions; or (iv) the parent company owning 100% of such surviving
corporation, purchaser or both the surviving corporation and the purchaser, as
the case may be.


“Cause” shall mean your (a) willful and continued failure (other than as a
result of physical or mental illness or injury) to perform your material duties
in effect immediately prior to the Change in Control which continues beyond 10
days after a written demand for substantial performance is delivered to you by
the Company, which demand shall identify and describe each failure with
sufficient specificity to allow you to respond, (b) willful or intentional
conduct that causes material and demonstrable injury, monetary or otherwise, to
the Company or (c) conviction of, or a plea of nolo contendere to, a crime
constituting (i) a felony under the laws of the United States or any State
thereof, or (ii) a misdemeanor involving moral turpitude.  For these purposes,
no act or failure to act on your part shall be considered “willful” or
“intentional” unless it is done, or omitted to be done by you in bad faith and
without reasonable belief that your action or inaction was in the best interests
of the Company.  Any act or failure to act based upon authority given pursuant
to a resolution duly adopted by the Board of Directors or based upon the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.


If it is determined (as hereafter provided) that any payment or distribution by
the Company to or for your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this letter agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, restricted stock
award, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Severance Payment”), would be subject to the excise tax imposed by Section 4999
of the Code (or any successor provision thereto) by reason of being “contingent
on a change in ownership or control” of the Company, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then the
Severance Payment shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of the Severance Payment being subject
to the Excise Tax (“Capped Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax, results in your receipt on an after-tax basis, of the greatest amount of
economic benefits to you, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.


Subject to the provisions of immediately preceding paragraph, all determinations
required to be made pursuant to this letter agreement, including whether an
Excise Tax is payable by you and the amount of such Excise Tax, shall be made by
the nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by you).  The
Accounting Firm shall be directed by the Company or you, as applicable, to
submit its preliminary determination and detailed supporting calculations to
both the Company and you within 15 calendar days after the date of your
termination of employment, if applicable, and any other such time or times as
may be requested by the Company or you.  If the Accounting Firm determines that
any Excise Tax is payable by you, the Company shall either (x) make payment of
the Severance Payment, or (y) reduce the Severance Payment by the amount which,
based on the Accounting Firm’s determination and calculations, would provide you
with the Capped Payment (except that any portion of the Severance Payment that
constitutes deferred compensation that is subject to Section 409A shall not be
reduced, and its time and form of payment shall not be altered as a result of
this process), and pay to you such reduced amount, in each case, less any Excise
Taxes, federal, state, and local income and employment withholding taxes and any
other amounts required to be deducted or withheld by the Company under
applicable statute or regulation.  If the Accounting Firm determines that no
Excise Tax is payable by you, it shall, at the same time as it makes such
determination, furnish you with an opinion that you have substantial authority
not to report any Excise Tax on your federal, state, local income or other tax
return.  All fees and expenses of the Accounting Firm and opinion letter shall
be paid by the Company in connection with the calculations required by this
letter.


 
 

--------------------------------------------------------------------------------

 
The provisions in this letter regarding lapsing of restrictions on restricted
stock and the earning of performance shares in certain circumstances in the
event of a Change in Control will remain in effect as long as you are a member
of the Senior Leadership Team (“SLT”) and/or reporting directly to the Chief
Executive Officer.  If at any time you are neither a member of the SLT nor
reporting directly to the Chief Executive Officer, such provisions will not
apply.


You shall not receive any payments or benefits to which you may be entitled
hereunder unless you agree to execute a release of all then existing claims
against the Company, its subsidiaries, affiliates, shareholders, directors,
officers, employees and agents in relation to claims relating to or arising out
of your employment or the business of the Company; provided, however, that any
such release shall not bar or prevent you from responding to any litigation or
other proceeding initiated by a released party and asserting any claim or
counterclaim you have in such litigation or other proceeding as if no such
release had been given as to such party, nor shall it bar you from claiming
rights that arise under, or that are preserved by, this letter agreement.  To
comply with this paragraph, you must sign and return the release within 45 days
of the termination of your employment, and you must not revoke it during a
seven-day revocation period that begins when the release is signed and returned
to the Company.  Then following the expiration of this revocation period, there
shall occur the “Expiration Date,” which is the 53rd day following the date of
termination of your employment.


To the extent that a payment of Section 409A compensation under this letter
agreement is based upon your having a termination of employment, “termination of
employment” shall have the same meaning as “Separation from Service” under
Section 409A(a)(2)(A)(i) of the Code.  In addition, to avoid having such a
separation from service occur after your termination of employment, you shall
not have (after your termination of employment) any duties or responsibilities
that are inconsistent with the termination of employment being treated as such a
separation from service as of the date of such termination.


Please be advised that your health and welfare benefits will begin on your 30th
day of employment and as a Frontier employee, you will be eligible to
participate in a full range of benefits.  Please bring all of the original
paperwork with you on your first day of work.


This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks including,
criminal record check, drug screening, and verification of education, employment
and professional references.  Certain positions will also require a motor
vehicle or credit check.   All drug screens must be completed within 48 hours of
receiving this package.  The drug test will be registered by Frontier
Communications.


 
 

--------------------------------------------------------------------------------

 
Federal law requires that you provide documentation (I-9) confirming your
eligibility to work in the United States.  A list of documents that you may use
to establish your identity and employment eligibility can be found in your New
Hire Kit.  Please bring the appropriate documents with you when you report to
work on your first day.


Assuming the contingencies noted above are met and you commence employment with
Frontier, as a condition of accepting this offer of employment with Frontier you
agree that should you leave employment with Frontier at anytime in the future
for any reason, you will not solicit, either directly or indirectly, any
Frontier employee for employment with any other employer for a period of one (1)
year after you leave employment with Frontier.


This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment.  Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and applicable Federal, State and local laws.


On behalf of Frontier, I welcome you to our team!  Please do not hesitate to
contact me with any questions regarding this offer.  To acknowledge your
acceptance of this offer, please sign the bottom of this offer letter and fax
(585-262-9536) or email a scanned copy back to me directly.  Please return the
original signed offer letter with your original new hire paperwork as soon as
convenient.




Sincerely,


/s/ Cecilia K. McKenney


Cecilia K. McKenney
EVP, Human Resources and Call Center Sales & Service




Acceptance of Offer




By signing below, I hereby accept the Frontier’s contingent offer of
employment.  I understand that I will not have a contract of employment with
Frontier for a specified period of time.  I further agree to abide by the
employment policies and procedures established by Frontier.




/s/ Lois
Hedg-Peth                                                                                     4/11/2012
---------------------------------------          ---------------------------------------------------------
Lois Hedg-Peth Signature                                               (Please
include middle initial and date)